IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              :   No. 136 EAL 2017
                                           :
                   Respondent              :
                                           :   Petition for Allowance of Appeal from
                                           :   the Unpublished Memorandum and
              v.                           :   Order of the Superior Court at No. 1998
                                           :   EDA 2015 entered on February 24,
                                           :   2017, affirming the Judgment of
WILLIAM DRUMMOND,                          :   Sentence of the Philadelphia County
                                           :   Court of Common Pleas at No. CP-51-
                   Petitioner              :   CR-0004390-2013 entered on June 9,
                                           :   2015


                                       ORDER



PER CURIAM

      AND NOW, this 30th day of August, 2017, the Petition for Allowance of Appeal is

GRANTED, the order of the Superior Court VACATED, and the case REMANDED to

that court for further proceedings, in light of Commonwealth v. Mills, 2017 WL 2645649

(Pa. 2017).